DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now includes the limitation “the covering with the rubber cement is effected on the fiber impregnated with a dip liquid which enhances a bonding property with respect to rubber”.
It is not clear what applicant intends to claim with this limitation.  Even though “the covering” lacks antecedent basis it is assumed this covering corresponds to said at least a portion of fiber that is covered by the rubber cement. It is not clear what is meant by the limitation “is effected on the fiber impregnated with a dip liquid”.  For purposes of compact prosecution, it will be assumed that “is effected on” means is disposed on. 
The last line of claim 1 now contains the limitation “the wire is made of metal”.  It is not clear if this is the wire recited in the second line of the claim when defining the field of intended use of the claimed belt shaped fabric or applicant intends to claim a wire element as part of the fabric. The specification identifies a wire layer 16 located outside of the belt shaped fabric 14 and for purposes of compact prosecution, this claim limitation will be interpreted to define this outer wire layer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4887656 to Verbauwhede et al. (Verbauwhede).

With regard to claim 1, Verbauwhede discloses a belt-shaped fabric for hose (Verbauwhede, column 1, lines 5-10.  The claimed apparatus is considered to be the belt shaped fabric.  The additional identification of an inner tube and an outer wire and rubber layer is merely a statement of the field of intended use that does not further limit the claimed apparatus beyond the ability to perform the in the identified structure), for covering an outer periphery of an inner tube rubber of a hose (as described in column 1, lines 5-10 and column 6, lines 1-4 the woven fabrics are suitable for use as a reinforcement for elastomeric articles such as hose and tubes.  This statement of the field of intended use does not define the structure of the belt shaped fabric apparatus.  The fabric of Verbauwhede is capable of covering an outer periphery of an inner tube rubber of a hose.), 
wherein an outer side of the fabric is to be covered with wire and rubber (This limitation is also a statement of the field of intended use of the belt shaped fabric. When used as a reinforcing layer for an inner tube in a configuration having an additional wire reinforced covering over the fabric reinforcing layer the fabric of Verbauwhede is capable of being covered with wire and rubber), and 
wherein at least a portion of fiber forming the fabric is covered with rubber cement (column 4, lines 51-59 describing the deposition of a rubberlike coating on the fabric to dimensionally stabilize the material.  Rubber cement is a combination of rubber and a solvent.  The rubberlike coating disclosed by Verbauwhede is a type of rubber cement since it is rubber and it is used to dimensionally stabilize the fabric), 
In an alternative interpretation of Verbauwhede, the belt shaped fabric is embedded in a rubber ply (25, fig. 9, column 2, lines 51-54) with a thickness of less than about twice the thickness of the fabric.  The act of embedding the belt shape fabric in a rubber ply includes inducing the rubber to flow into the interstitial spaces of the fibers of the fabric.  When the rubber material is in that flowable state it is a type of rubber cement.
the covering with the rubber cement is effected on (as understood in view of the 112 rejection above) the fiber (as described at column 4, lines 51-59 the stabilizing strip 17 with a rubber like coating  is disposed on a portion of the fabric to dimensionally stabilize the fabric) impregnated with a dip liquid which enhances a bonding property with respect to rubber (not explicitly disclosed), 
the belt-shaped fabric for hose as covered with the rubber cement exhibits a weave porosity of 20 to 70% (the weave porosity of the fabric of Verbauwhede is not disclosed but it does disclose a packing factor of 30% to 90%), 
a cross portion of the fiber forming the fabric is covered with the rubber cement (the portion of the fiber forming the fabric that is covered by the stabilizing strip 17 that carries the rubber like coating is considered the cross portion), and 
the wire is made of metal (in view of the 112 rejection above, this limitation is considered to further define the field of intended use (a reinforced hose) and a wire reinforcement layer located outside of the fabric layer.  As the fabric of Verbauwhede is disclosed as being suitable for use in hose and tubes it is clear the fabric is capable of functioning in a hose having metal wire reinforcements located outside of the fabric layer.).  
Verbauwhede arguably does not disclose a weave porosity of 20 to 70% and that the fiber of the fabric is impregnated by a dip liquid which enhances a bonding property with respect to rubber.
As acknowledged by applicant in paragraph 0040 of the specification it is known in the prior art to impregnate the fibers of a fabric with a dip liquid to improve the bonding property with respect to rubber.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the Verbauwhede apparatus with a fabric having fibers that were impregnated with a dip liquid in order to improve the bonding properties with respect to rubber to increase the functional life of the article made with the belt shaped fabric.
With regard to the claimed weave porosity of 20 to 70%, it is not clear how weave porosity and packing factor are related but it appears the device of Verbauwhede would still function in the same manner if the fibers of the fabric are arranged with a weave porosity of 20 to 70%.  As it has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [see MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)].


With regard to claim 4, Verbauwhede discloses the belt-shaped fabric for hose according to claim 1 as set forth above, but does not further disclose wherein the rubber cement contains an NBR type rubber.
It would have been obvious to one having ordinary skill in the art at the time of filing to include an NBR type rubber in the rubber cement, since NBR is readily available and it does not appear a belt shaped fabric as taught by Verbauwhede having NBR type rubber in the rubber cement would perform differently than a generic rubber in the device as claimed.  One would be motivated to select NBR in order to facilitate interaction between the inner tubular layer and the outer cover layer with the fabric layer when those layers include NBR type rubber compatible materials.

With regard to claims 6-9, Verbauwhede discloses the belt-shaped fabric for hose according to claim 1 as set forth above, but fails to disclose wherein the belt-shaped fabric has a warp breaking elongation of 15 to 40% (claim 6), wherein the warp of the belt-shaped fabric has a thickness of 235 to 1670 dtex (claim 7), wherein the belt-shaped fabric has a warp count of 20/50 mm to 50/50 mm (claim 8), and wherein the belt-shaped fabric has a weft count of 10/50 mm to 40/50 mm (claim 9).  
	The specification paragraph 0039 recites preferred ranges for the warp breaking elongation percentage (15% or more, more preferably 15 to 40%), warp thickness (235 to 1670 dtex, preferably 400 to 1100 dtex), warp count per 50 mm (20 to 50/50 mm, preferably 25 to 40/ mm), and weft count per 50 mm (10 to 40/50 mm, preferably 15 to 30/50 mm).  These nested ranges indicate a lack of criticality for the claimed belt shaped fabric specifications.
The woven tubular structure that is used as a strip of reinforcing fabric applied to a flexible rubber hose is required to perform in the field of high pressure applications.  It is known to skilled practitioners to select reinforcing fabrics having warp and weft configurations that can perform as expected.  It appears that the belt shaped fabric of Verbauwhede with a warp that elongates more than 15% before breaking, a warp thickness  of at least 400 dtex, a warp count of at least 25 per 50 mm and a weft count of at least 15 per 50 mm would not perform differently than the device as disclosed. It has been generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. [see MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)].

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4887656 to Verbauwhede et al. (Verbauwhede) in view of United States Patent No. 3177900 to Sharp (Sharp).
With regard to claim 10, Verbauwhede discloses a hose (as described in column 1, lines 5-10 and column 6, lines 1-4 the woven fabrics are suitable for use as a reinforcement for elastomeric articles such as hose and tubes) using the belt-shaped fabric for hose according to claim 1 as set forth above (when incorporated into a hose as described), but does not further discloses wherein the belt-shaped fabric for hose is spirally wound around the outer periphery of the inner tube rubber for covering so as to overlap in a predetermined width (claim 10); 
the outer side of the fabric is covered with the wire and rubber in a pre-set number of layers  (not disclosed); and 
the outermost side thereof is covered with a jacket rubber (not disclosed).  
Sharp discloses a hose (Sharp, abstract, title), an analogous field of endeavor to Verbauwhede.
Sharp further discloses an inner tube (10, Sharp, fig. 1), a light textile braid (11, fig. 1) arranged around the inner tube, a preset number of wire layers and rubber (13/12, fig. 1), and an outer rubber cover (Sharp, claim 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the belt shaped fabric of Verbauwhede to the hose of Sharp in order to provide a working hose having the benefits of the belt shaped fabric of Verbauwhede to the hose of Sharp.  It would be further obvious to one having ordinary skill in the art at the time of filing to wrap the belt shaped fabric of Verbauwhede in a helical manner such that successive wrappings overlap previous wrappings by a predetermined route as this would provide flexible reinforcement of the inner rubber tube.

With regard to claims 11 and 12, Verbauwhede in view of Sharp discloses the hose according to claim 10 as set forth above, but does not disclose wherein the belt-shaped fabric for hose is wound around the outer periphery of the inner tube rubber at a winding angle of 45 to 70 degrees (claim 11) or 50 to 65 degrees (claim 12) with respect to an axial direction of the hose.
It would have been obvious to one having ordinary skill in the art at the time of filing to wrap the belt shaped fabric at a winding angle of 53 degrees with respect to the axial direction of the hose, since that is known as the neutral angle that provides equal axial and radial reinforcement of the tube, in order to provide a hose with all around reinforcement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753